DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal treatment unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 4,340,446) taken in combination with Anderson et al (US 4,617,270) and Wilson (US 3,721,568).
With regard to claim 1, Crawford teaches a system for energy-efficient drying of a wet material in a biorefinery (distillation process for recovering concentrated ethanol from an aqueous fermentate; utilization of vapor recompression and the use of waste heat to dry solid matter separated during the enrichment of the fermentate, abstract), said system comprising: (i} a thermal-treatment unit configured for separating a wet material into a process vapor stream and a process liquid stream, wherein said wet material contains a liquid phase of a first product, a solid phase of a co-product, and water (grain and conventional fermentation makeup liquid enter fermentation tank 10 through inlet line 12 and hopper 14; when fermentation is complete, the fermentate, which typically contains about 7% ethanol by volume, passes through line 16 to evaporator 18, col. 3, lines 18-24, Fig. 1}, wherein said process vapor stream contains said first product (warmed fermentate from heat exchanger 22 enters evaporator 18 through line 32, and heat entering through evaporator coil 34 causes formation of vapors in evaporator 18 which pass from evaporator 1 B to compressor 36; compressor 36 is driven by internal combustion engine 28, and compresses the vapors enriched in ethanol, col. 3, lines 18-24, Fig. 1 ), and wherein said process liquid stream contains said co-product (meal obtained as bottom product through line 112 of evaporator 18, col. 4, lines 36-41, Fig. 1 }; (ii) a first compressor in flow communication with said process vapor stream of said thermal-treatment unit, wherein said first compressor is configured for increasing the pressure of said process vapor stream (compressor 36 is driven by internal combustion engine 28, and compresses the vapors enriched in ethanol, col. 3, lines 18-24, Fig. 1 ).
However, Crawford fails to disclose (iii) an indirect dryer in flow communication with said first compressor, wherein said indirect dryer is configured to heat said process liquid stream by condensing said process vapor stream, whereby heat of condensation of said process vapor stream is utilized for drying said process liquid stream, and wherein said indirect dryer is configured with a dryer exhaust stream as an output; and (iv) optionally, a dryer-exhaust separation unit configured to separate said dryer exhaust stream into an exhaust vapor stream and an exhaust solids stream.
Anderson teaches a system design for biorefineries (process for producing alcohol and dried distillers grain from a source material containing starch or sugar by cooking, by saccharification, fermentation, evaporation, distillation, abstract) and teaches (iii) an indirect dryer in flow communication with said first compressor (flash steam from flash cooler 8. 1 is compressed to about the same pressure as that of the flash steam 6, col. 3, lines 41-50, and combined with steam 6, Fig. 1; (d) increasing the pressure of said flash steam to form a higher pressure steam, cl. 1; solids in the liquor stream are concentrated by evaporation and these solids via 29 are combined with the thick cake from centrifuge 21.1 and introduced into dryer 25.1, col. 2, lines 55-59; (n) spent mash is substantially dried by the combined heat sources of hot air and said higher pressure flash steam (d), cl. 3, Fig. 1 ), wherein said indirect dryer is configured to heat said process liquid stream by condensing said process vapor stream, whereby heat of condensation of said process vapor stream is utilized for drying said process liquid stream (spent mash is dried by the combined heat sources of hot air and said flash steam condensate which remove at least 90% of its moisture content, cl. 4), and wherein said indirect dryer is configured with a dryer exhaust stream as an output (spent mash is substantially dried by the combined heat sources of hot air and said higher pressure flash steam (d), cl. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teaching of Anderson motivated to use recovered heat to dry the spent meal and thereby minimize energy consumption as suggested by Anderson. 
Wilson teaches a system design for related to biorefineries (fermented grain distillation, col. 1, lines 20-25) and teaches a dryer-exhaust separation unit configured to separate said dryer exhaust stream into an exhaust vapor stream and an exhaust solids stream (product collector such as a cyclone or bag collector and/or wet scrubbers, and dried product conveyor means, preferably of the pneumatic type, by which dried product from the product collector, which has separated the dried product from the vapour and high temperature gas, is transferred to a storage area, col. 2, lines 52-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teaching of Wilson motivated to remove solids from the exhaust gas and thereby reduce particulate air emissions as suggested by Wilson.
With regard to claim 2, modified Crawford discloses the system of claim 1, wherein said thermal-treatment unit is one or more distillation columns (evaporator 18 causes partial vaporization of the liquid contents due to temperature and pressure, resulting in vapor stream to compressor 36 and a liquid stream 112, col. 3, lines 31-42, Fig. 1).
With regard to claim 3, modified Crawford discloses the system of claim 1, wherein said first compressor is a mechanical vapor recompression unit (compressor 36 is driven by internal combustion engine 28, and compresses the vapors enriched in ethanol, col. 3, lines 35-37, Fig. 1)
With regard to claim 4, modified Crawford discloses the system of claim 1, but fails to explicitly disclose wherein said first compressor is a thermal vapor recompression unit. Anderson teaches wherein said first compressor is a thermal vapor recompression unit (desuperheated steam is combined with the flash steam 6 via conduit 12 which is then further compressed and desuperheated by further addition of hot water via conduit 14, col. 3, lines 46-50, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teaching of Anderson motivated to use recovered thermal energy and thereby minimize energy consumption as suggested by Anderson.

With regard to claim 5, modified Crawford discloses the system of claim 1, but fails to explicitly disclose wherein said indirect dryer is part of a multiple-effect heat-exchange subsystem. Anderson teaches wherein said indirect dryer is part of a multiple-effect heat-exchange subsystem (dryer 25.1 provides drying of cake from second centrifuge 21.1, and cooling of steam stream 15, as the heat of the steam stream 15 is used to dry the cake, col. 2, lines 55-59, cl. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crawford with the teaching of Anderson motivated to use recovered heat to dry the spent meal and thereby minimize energy consumption as suggested by Anderson.
With regard to claim 10, modified Crawford discloses the system of claim 21, wherein said dryer-exhaust separation unit is present, but fails to explicitly disclose wherein said system comprises a second indirect dryer that is configured to further dry said co-product. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a second indirect dryer to further dry the solids, since a mere duplication of essential working part of device involves only routine skill in the art, see MPEP 2144.04(VI)(B). The motivation for doing so would be to minimize the moisture in the solids product in order to prevent further fermentation or mold growth.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 6, and its dependents, the prior art does not fairly teach or suggest the claimed system for energy-efficient drying of a wet material in a biorefinery of claim 1, the system further comprising a second compressor in flow communication with said dryer exhaust stream or, if said dryer-exhaust separation unit is present, with said exhaust vapor stream, wherein said second compressor is configured for increasing the pressure of said exhaust vapor stream or, if said dryer exhaust separation unit is present, said process vapor stream. Crawford (US 4,340,446) is regarded as the closest relevant prior art, Crawford does not fairly teach or suggest the system configuration further comprising a second compressor in flow communication with said dryer exhaust stream or, if said dryer-exhaust separation unit is present, with said exhaust vapor stream, wherein said second compressor is configured for increasing the pressure of said exhaust vapor stream or, if said dryer exhaust separation unit is present, said process vapor stream and a mere duplication of parts would not render obvious the configuration required.
Considering claim 9, the prior art does not fairly teach or suggest the claimed system for energy-efficient drying of a wet material in a biorefinery of claim 1, wherein said dryer-exhaust separation unit is present, and wherein said system comprises an out-of-contact heat exchanger in flow communication with said exhaust vapor stream or a compressed form thereof. Crawford (US 4,340,446) is regarded as the closest relevant prior art, Crawford does not fairly teach or suggest the system wherein said dryer-exhaust separation unit is present, and wherein said system comprises an out-of-contact heat exchanger in flow communication with said exhaust vapor stream or a compressed form thereof.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References to Crawford, related to instant inventors are cited. Keil et al (US 5,386,075) teaches an energy recovery distillation system. Ohtsu et al (US 5,252,187) teaches an energy recovery distillation system. Brown et al (US 2018/0290073 and US 10,737,195) teaches an energy recovery distillation system. Glasspool et al (US 2016/0002131) teaches a vapor recompression distillation system. Spangler Jr (US 4,277,268) teaches a heat pump distillation system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772